El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Eleuterio Lugo, de oficio panadero, mientras trabajaba en cierta panadería, como borneador, en la fabricación de pan, sufrió una fuerte hemorragia por la boca, a consecuen-cia de la cual murió pocos momentos después. Sus hijos naturales reconocidos Julio y José Antonio Lugo, represen-tados por su madre natural Antonia Eodríguez solicitaron de la Comisión de Indemnizaciones a Obreros se les conce-diera una indemnización por la muerte de su padre.
La Comisión de Indemnizaciones a Obreros negó la soli-citud basándose en que las circunstancias del caso no esta-blecían una enfermedad ocupacional. Contra esta negativa los peticionarios acudieron a la corte inferior mediante de-manda, y ésta fué declarada sin lugar, sosteniéndose por la corte la decisión de la Comisión.
La apelante señala en su alegato la comisión de cinco errores, los que sin embargo pueden reducirse a dos, o sea, que la corte inferior erró al declarar que la hemorragia causante de la muerte de Eleuterio Lugo fué producida úni-camente por una tuberculosis pulmonar crónica, y que erró al estimar que la hemorragia a consecuencia de la cual fa-lleció el obrero no constituye un accidente del trabajo.
Examinaremos conjuntamente esos errores.
El Dr. G-abriel Eigau asistió pocos instantes después de sobrevenir la hemorragia a Eleuterio Lugo, y su declaración en parte, dice:
“R. — Yo hallé una hemorragia intensa en la cavidad pleural iz-quierda y el pulmón tenía una cavidad grande en su parte superior hacia el ápice, cubierta por sangre toda la región. P. — A su lado izquierdo dice usted que vió? R. — Sí, señor; al lado izquierdo *47la pleura estaba algo inflamada, ya crónica, tenía sus fibrosidades y había algunas adherencias hacia la aorta, la arteria grande que está cerca del pulmón. Juez: P. — ¿Qué fué lo que usted dijo des-pués de la hemorragia interna? R. — Encontré una cavidad en el pulmón, en su parte superior, un estado de pleuresía crónica, la pleura inflamada ya crónica y algunas adherencias hacia la aorta; no encontré ninguna otra lesión, me limité al examen de los pulmo-nes y eso fué lo que hallé, diagnosticando patológicamente como una muerte debida a la intensa hemorragia y que la lesión probable-mente era una tuberculosis pulmonar crónica; ese fué mi diagnós-tico patológico. P. — ¿Muerte por hemorragia? R. — -Sí, señor; y que la cavidad pulmonar, la lesión pulmonar era probablemente una tuberculosis crónica. (Demandante) P. — ¿Probablemente? R.— Sí, señor. P. — ¿ Existía la probabilidad de que no fuera una tuberculosis crónica también, es decir, existía la probabilidad contraria ? R. — Podría ser un absceso de otro origen, podría ser un absceso sép-tico, una cavidad séptica. (Dmdo.): — P.—¿Entonces la conclusión técnica suya es de que la muerte se debió a la hemorragia causada por una tuberculosis crónica? R. — Sí, señor.”
La apelante alega que las manifestaciones del médico contradicen la conclusión que sentó la corte inferior de que Eleuterio Lugo falleciera únicamente a consecuencia de tuberculosis pulmonar crónica. Estamos conformes, desde luego, que el diagnóstico del médico no fué categórico en cuanto al origen de la gran cavidad que encontró en uno de los pulmones del obrero fallecido, pero si no perdemos de vista que en la demanda se admite que últimamente Lugo estaba “bastante resentido en su salud” y que otros testi-gos afirman que Lugo, poco antes de su muerte, no trabajaba como un empleado regular sino ocasionalmente, para poder descansar, es razonable admitir que por el examen de la prueba en conjunto la corte inferior pudo establecer, como así lo hizo, la conclusión de que Lugo padecía de tuberculosis pulmonar crónica y que falleció de esta enfermedad, siendo la hemorragia un síntoma de la misma, produciendo como una consecuencia la muerte.
La cuestión relativa a que se considere la hemorragia en sí como el accidente que produjo la muerte, por el exceso *48del esfuerzo físico que hacía el obrero en su trabajo, es to-mar el efecto por su causa. Y la apreciación del mismo como algo imprevisto para caracterizarlo como un verda-dero accidente no es proposición que pueda sostenerse. La existencia de una lesión tan extensa como la que reveló la autopsia en el pulmón izquierdo de Lugo lleva la presun-ción lógica que la enfermedad databa de tiempo, tal vez de años, y no podía ser de otro modo cuando la apelante en su demanda reconoce que la salud del obrero estaba quebran-tada. El argumento asimismo de la apelante de que “si la hemorragia hubiera sido fatal y que si el curso forzoso de la enfermedad que padecía Eleuterio Lugo hubiera. tenido que concluir, indefectiblemente, en una hemorragia que le causara la muerte, esa hemorragia causal de la muerte, que podíamos llamar desenlace, hubiera ocurrido más o menos tarde, pero nunca en el momento que ocurrió . . . no es para una seria refutación. Aun para los profanos es sa-bido que la hemoptisis es a veces frecuente en los pacientes de tuberculosis incipiente, en un período en que los signos físicos de esta desgraciada enfermedad no son aún aprecia-bles, o bien ella se puede presentar en el curso de la enfer-medad, ya una o repetidas veces. Aun en reposo y con ios más minuciosos cuidados, la misma enfermedad las origina sin nada externo que las estimule. Siendo esto así, tanto el razonamiento que luego hace el abogado de la apelante, así como las citas en que se apoya, son más bien adversas a su contención al referirse al carácter fortuito de todo ac-cidente. A este efecto, en la página 17 de su alegato, el abogado apelante se expresa así:
“ ‘Fortuito’ se define como que ‘ocurre por casualidad en con-trario a designio; que sucede o tiene lugar sin ninguna causa; por accidente; casual; y un caso fortuito se dice que es un caso con-tingente o accidental.’
“Los casos ingleses no hacen distinción alguna entre las pala-bras accidente y acto fortuito, usadas en algunas leyes; pues se dice en el último caso mencionado. en respuesta a la contención que *49en el mismo se hizo qne para qne una lesión esté comprendida en las disposiciones de la Ley Ing'lesa debe ser causada por algún acón, teeimiento fortuito y externo, y que ‘la palabra “accidente” es una palabra popular de un significado muy amplio. Esta palabra que originalmente era usada tan sólo por personas versadas en gramá-tica, ha sido usada desde los tiempos del Dr. Johnson hasta el pre-sénte para significar “algo imprevisto, que ocurre por casualidad o por accidente.” ’ 'Si durante cuatro años un' hombre ha usado con éxito sus músculos para levantar algún peso, y debido quizá a un descuido, tal vez a un resbalón, o a otra causa que no sea enferme-dad, pierde el uso de los músculos, que siempre habían trabajado bien, y si a una persona de inteligencia mediana se le preguntara qué le había sucedido a ese hombre, contestaría que había sufrido un ‘accidente,’ y yo creo que esa palabra estaría correctamente usada. Para mí significa lo mismo que si ese hombre hubiese estado usando una cuerda lo suficientemente fuerte para el fin a que se dedica y por exceso de peso o por halarse repentinamente, la cuerda se que-brara y una viga le cayera encima. Eso sería un accidente. En un easo el accidente es causado por la cuerda; en el otro por los músculos. En cada caso hay algo adecuado para el trabajo a que se le dedica, pero sucede lo inesperado, la cuerda o ios músculos se rompen y ocurre un accidente. A mi manera de pensar, en la pa-labra ‘accidente’ siempre hay un elemento de lesión. En cuanto a la palabra ‘fortuito,’ no creo que es necesario hablar mucho. Si la lesión es causada por una enfermedad, es claro que el peticionario no tendría derecho a recompensa alguna, pero creo, como cuestión de hecho, que el hombre, no tenía enfermedad alguna. En realidad no se argumentó seriamente que estuviera enfermo. ‘Fortuito’ quiere decir ‘accidental,’ ‘casual,’ ‘que ocurre por casualidad’; y ya yo. he dicho en mi opinión que esta lesión fue causada por un aconte-cimiento accidental y fortuito. Para determinar si la lesión ha sido» causada o nó por un accidente, uno tiene que distinguir entre lo que tiene que ocurrir y lo que no tiene necesariamente que ocurrir en el curso de un empleo. Si tiene que ocurrir, no es un accidente, pero si no tiene que suceder, entonces ahí está el elemento fortuito y ahí está el accidente.” 1 Honnold on Workmen Comp., 286-287-288.
 Si examinamos las autoridades se puede notar que existe un conflicto en las decisiones en relación con las enfermedades que se lian considerado hasta ahora como aeci-*50dentes del trabajo. En 28 K.C.L. pág. 794, la jurispruden-cia se resume así:
"‘Si bien las opiniones de los casos publicados más bien justifi-can la decisión a que se ba llegado, haciendo referencia a la expre-sión ‘que provengan del empleo y ocurran dentro del curso de éste,’ sin embargo, un número considerable de opiniones descansa en el significado de la palabra ‘lesión,’ ‘lesión personal’ o ‘lesión por ac-cidente.’ De acuerdo con la jurisprudencia prevaleciente no es esen-cial que la lesión sea de tal carácter que presente signos externos o aparentes de su existencia. T gi bien algunas cortes sostienen que el estatuto no autoriza el pago de una compensación cuando la. in-capacidad resulta de una enfermedad, como por ejemplo, pulmonía, reumatismo, fiebre tifoidea, se ha resuelto en la mayoría de los es-tados que la fraseología de las leyes de indemnizaciones a obreros es bastante amplia para incluir enfermedades no provenientes del empleo, como pulmonía, fiebre tifoidea, reumatismo, ántrax, o neuritis óptica que cause la pérdida de la vista. Pero generalmente se ha resuelto que enfermedades que son calificadas como provenientes de empleo no dan derecho a compensación en ausencia de un esta-tuto que lo disponga así expresamente. De acuerdo con esta teoría no puede haber compensación alguna por enteritis, eczema, 'plumhism o envenenamiento con plomo, neurosis proveniente de presión en el plexo braquial, o un agotamiento general debido a exceso de tra-bajo. Se ha declarado que tales lesiones no están comprendidas en los términos ‘lesión’ o ‘lesión personal.’ Sin embargo, en algunos casos se ha resuelto que él estatuto incluye • enfermedades' provenien-tes de industrias o de empleos. Si bien hay casos que resuelven lo contrario, se ha ■ decidido generalmente que una dislocación o frac-tura resultante de esfuerzos exagerados es una lesión por la cual debe concederse compensación. De conformidad se ha concedido com-pensación en caso de hemorragia cerebral, y ataque de nervios. Se ha resuelto que la frase ‘lesión personal’ incluye hernia producida por esfuerzos exagerados.”
No obstante las diferencias de interpretación en las diversas jurisdicciones, dependiendo sin duda de la fraseolo-gía sui generis de cada estatuto, es lo cierto que la tuberculosis pulmonar no se ba considerado como enfermedad ocu-pacional, a menos que ocurra lo que refiere la apelante en *51el caso de Birk v. Matson Navigation Co., 2 Cal. I.A.C. Dec. 177, diciéndose:
“Cuando un empleado ha sufrido previamente de tuberculosis pulmonar, enfermedad que había estado paralizada, y al suceder el accidente que le causó la fractura de una costilla tal tuberculosis surge nuevamente, se concede cpmpensaeión por la incapacidad au-mentada debido a la reaparición de la tuberculosis.”
Y no puede ser más lógica la decisión de este caso en nada semejante al de autos.
Finalmente estamos de acuerdo con la apelante que la debilidad congenita o la preexistencia de ciertas enfermedades no impiden que en caso de un accidente que cause un daño personal o la muerte del obrero, sea compensable. Pero la cita que hace la- apelante para corroborar su conclusión tampoco es favorable a este caso, pues más bien lo excluye. La cita dice lo siguiente:.
“Es un principio fundamental que el patrono' toma al empleado sujeto a su condición física al empezar a trabajar. Se concede com-pensación no solamente para la protección de empleados que estén en condición física normal, sino también para la de aquellos que estén en un estado subnormal, excepto en casos excepcionales cuando a consecuencia de enfermedades o desórdenes físicos, tales como tuberculosis o sífilis, un trabajador lesionado sufre por un período muy en exceso del que hubiese sufrido si hubiese gozado de buena salud, casos en los cuales se concede compensación únicamente por el período máximo que razonablemente quedaría incapacitada una persona que estando en condición física normal sufriera el mismo accidente. Se desprende que ni una debilidad congenital ni una enfermedad preexistente hacen no compensable una lesión recibida en condiciones que de lo contrario sería compensable.” 1 Honnold on Workmen Comp., 302-304.
Convenimos además con la apelada que los casos de Crespo v. Comisión de Indemnizaciones a Obreros, 33 D.P.R. 831, y Rosado v. Comisión de Indemnizaciones a Obreros, 35 D.P.R. 985, tienen aplicación a este caso. En ellos quedó establecido el principio de que debe existir una relación de casualidad entre el accidente y el daño personal o *52muerte del obrero para que se tenga derecho a la compen-sación que prescribe la ley.
Por todo lo expuesto, debe confirmarse la sentencia ape-lada. *
El Juez Asociado Sr. Hutchison no tomó parte en la resolución de este caso..